COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00131-CV


ANGULA YVONNE TORRANCE-                                              APPELLANT
BEY

                                         V.

BANK OF AMERICA, N.A., JP                                            APPELLEES
COURT NO. 8, TARRANT COUNTY
CONSTABLES PCT. 8


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      This is an attempted appeal from an order sustaining the contest to

appellant’s affidavit of indigency seeking to proceed in the underlying trial court

case without prepayment of costs. See Tex. R. Civ. P. 145(a). This court lacks

jurisdiction to consider this appeal because the trial court’s order is a

      1
       See Tex. R. App. P. 47.4.
nonappealable interlocutory order. See, e.g., Tex. Civ. Prac. & Rem. Code Ann.

§ 51.014(a) (West Supp. 2012) (authorizing appeal of specified interlocutory

orders); Dunson v. GMAC Mortg., LLC, No. 02-12-00419-CV, 2012 WL 5869563,

at *1 (Tex. App.––Fort Worth Nov. 21, 2012, no pet.) (mem. op.). We therefore

dismiss this appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a). 2



                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 3, 2013




      2
       Appellant’s appeal of the trial court’s final summary judgment in the
underlying trial court case has been filed in a separate case number, 02-13-
00313-CV. This opinion does not dismiss any pending matters regarding
whether appellant is indigent for the purposes of that appeal.


                                          2